111 »‘ .` n - .
AO 245B (Rcv. 021'08)'2019] Judgment in a Criminal Petty Case (Modiiied)

UNITED sTATEs DISTRICT CO`URT'
n . SOUTHERN DISTRICT OF CALIFORNIA '

United S_tates of America JUDGMEN'I` IN A CRIMINAL -CASE
' ` V_ _ '(For 0ffenses Committed On or After November 1, '19'87) _

Pedro perez_@rtiz _ .- Case Number: 3:19-mj-20813

.Adam F. Doyle`

. qu?zndanl"sAtforhey
REGISTRATION NO. 83287298

y THE DEFENDANT
l l pleaded guilty to count(s) l of Complaint

` |:l Was found guilty to count(s)

Page l of 1

 

after a plea of not gui_lty. - .
Accordingly, the defendant 1s adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Se`ction Nature of Offense ` ' - _ Co_unt Number{s!
8.1325 _ . . ILLEGAL ENTRY (Misdemeanor) y _ . 1'
_ l:l The defendant has been found not guilty on count(s) . ;
|:l Count(s) - _ l dismissed on the motion o_f the United States.
IMPRISONMENT

The defendant 1s hereby committed to the custody of the United States Bure_au of Prisons to be - ' `

` - imprisoned for a term of:

 

l¥’rlMEsER\/ED ‘ . . 'E_`.“ . ' `. days

I Assessment: $10 WAIVED l Fine: WAIVED - '
Court recommends USMS _ICE or DHS or other arresting agency return all property and all documents 111
the defendant’ s possession at the time of arrest upon their deportation or wrempval.

|:l paint ymch Mn§sl defendant be deported/removed With relative,_W\* 0 v ’\

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days . '

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments .
_ _ imposed by this judgment are fully paid If ordered to pay restitution, the defendant shall notify the court and
7 _ United States Attorney of any material change 1n the defendant' s economic circumstances

Thursday, February -l4, 2019
Date of Irnposition `of Sentence'

` \ ;/
Receiyed '<{:

 

charged 1n case .
_E_:>ql 61 7 m r'

 

 

DUSM

 

 

 

 

y 1 H0 1 _
F l LED UNITED STATES MAGISTRATE JUDGE
_ 1 1 Feb-1_4 2019 _ _ `_
ClCI'l(’S OfflC€ C.Opy ` cl.ERK.u.s.ols'rnlcTcoun'r ' l __ - 7 _3.:1_9_mj_20313
. samuan ols'rmc'r or cnuronum ' _ ' _
` BY sl,aricas pEPuTY '

 

 

 

tp

 

 

 

